JUDGMENT

This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of counsel. It is
ORDERED AND ADJUDGED that the judgment of the district court is affirmed for the reasons stated in Smith v. Federal Reserve Bank of New York, 346 F.3d 264 (2d Cir.2003).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely disposition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cir. R. 41(a)(1).